DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species C (Figs. 60-62, multi-function mechanotransduction device for converting multi dimension objects into a plurality of multi dimension sound and audio objects) n the reply filed on 25 July 2022 is acknowledged. Applicant also indicated that all claims read on the elected species. The examiner disagrees.  The following claims are withdrawn without traverse as elected to one or more non-elected species:
Claim 29 and Claim 30: species A
Claim 32: species E or F
Claim 33: species F
Claim 34: species E or G
Claim 35: species G or H

Claims 29, 30 and 32-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, as outlined above, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 July 2022.  In addition, it is noted that this instant application is part of a family of at least 30 or more related applications, some of which have specifications and/or claim sets that are focused on any one of the above non-elected species and other species present in the instant application.



Claim Rejections - 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 22 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Both of these claims end with the phrase “or combinations thereof”.  But there is no “at least one of” or “comprise one or more of” (or something similar) earlier in the claim.  Therefore, it is unclear if the above “or combinations thereof” is a typo and should be removed; or if there is another typo, and Applicant should have added one of the above referenced phrases earlier in the claim.  
	For examination purposes, claims 22 and 37 will be treated as if “or combinations thereof” was intended to be in the claims.  Clarification and correction are required. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-28, 31 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (WO 2015/161307 A1) in view of Shivappa (U.S. Patent Application Publication No. 2018/0046431 A1).

	Regarding claim 21: 
Miller teaches: a user device (e.g. Figs. 3-6), comprising…
one or more sensors configured to acquire sensor data corresponding to an environment proximate to the user device (e.g. claim 34 and paras. 243, 252-55), 
wherein the sensor data comprises image data (e.g. para. 244, 254, cameras or image sensors), …and 
a computing system (e.g. Fig. 6: 600), comprising: one or more processors (Fig. 6: 640, and para. 241); at least one memory comprising program instructions executable by the one or more processors (e.g. para. 230, 241, 639) to:
receive the sensor data from the one or more sensors (e.g. claim 43, paras. 252-55); 
retrieve one or more coordinate objects from one or more multidimensional object databases based on the sensor data, wherein the one or more coordinate objects comprise one or more audio objects relating to the image data (see e.g. paras. 151-59, retrieving sound data associated with virtual objects, the sound data corresponding to one or more coordinate objects comprising one or more audio objects relating to the image data.  Re: retrieving based on the sensor data, this can be retrieved based on user location or spatial data and/or the virtual object and sound can be modified based on the environment or scene (e.g. 549-564). See also the teachings of para. 455, which teaches that the AR system of Miller may employ body centered rendering, user- centered rendering, hand-centered rendering, hip-centered rendering, world-centered rendering, propreaceptic tactile interactions, pointing, eye vectors, totems, object recognizers, body sensor rendering, head pose detection, voice input, environment or ambient sound input, and the environment situation input to facilitate user interaction with the AR environment. This further teaches and suggests the above claim feature); and 
generate an interactive environment based on the one or more coordinate objects, wherein the interactive environment comprises one or more sounds corresponding to the one or more audio objects (see above mapping in the “retrieve” function, combination with e.g. claims 1-5 and paras. 6-14, and interactive augmented or virtual reality environment).  
	Regarding the remaining features of claim 21, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained:
a first housing, wherein the first housing comprises one or more first audio output devices; 
a second housing, wherein the second housing comprises one or more second audio output devices….wherein the one or more sensors are disposed within the first housing, the second housing, or combinations thereof, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
In analogous art, Shivappa teaches a device having a first and second housing with audio output devices (see e.g. Fig. 4 and related description, and e.g. claims 5-7, paras. 24. 50-55, 99-124).  Shivappa further teaches that one or more sensors can be integrated in (or coupled to) a head-mounted apparatus (para. 106).  The “head-mounted apparatus” corresponds to a HMD and headset, whereby the headset corresponds to the first and second housings.  Modifying Miller, in view of Shivappa, to have included the architecture of Shivappa as it relates to housing and audio speakers, as both references teach sensors, and to have included the sensor configuration disposed within one or more of the housings, per Shivappa, is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.
	The prior art included each element recited in claim 21, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 22:
Shivappa further teaches the user device of claim 21, wherein: the one or more first audio output devices comprise one or more first speakers configured to generate the one or more sounds; Page 2 of 9the one or more second audio output devices comprise one or more second speakers configured to generate the one or more sounds; or combinations thereof (see e.g. claims 5-7, paras. 24. 50-55, 99-124 and Fig. 4). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Shivappa, to have obtained the above. The motivation would be to take advantage of known hardware architecture to provide immersive augmented/virtual/mixed reality experiences. 


	Regarding claim 23:
Miller or Shivappa further teach: the user device of claim 21, wherein the one or more sensors comprise one or more optical sensors, one or more cameras, one or more microphones, one or more satellite navigation system receivers, one or more accelerometers, one or more light sensors, one or more location sensors, one or more barometers, one or more thermometers, or combinations thereof (Miller e.g. paras. 240-255) (Shivappa, claim 14 and paras. 27-29, 36-38, 100)
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of same, to have obtained the above. The motivation would be to take advantage of known hardware architecture to provide immersive augmented/virtual/mixed reality experiences. 


	Regarding claim 24:
Miller or Shivappa further teach: the user device of claim 21, wherein the sensor data further comprises audio data, location data, latitude data, longitude data, altitude data, time data, temperature data, weather data, accelerometer data, or combinations thereof (Miller, e.g. claim 1, para. 243, , 252-55, 275-77, 325-27) (Shivappa, paras. 36-38, 86-102).
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of same, to have obtained the above. The motivation would be to collect as much information as possible about a user’s surroundings/environment/activities in order to provide an enhanced experience.  


	Regarding claim 25:
Miller further teaches: the user device of claim 21, wherein the one or more sensors comprise: one or more first cameras configured to acquire a first subset of the image data with respect to a first direction relative to the user device; and one or more second cameras configured to acquire a second subset of the image data with respect to a second direction relative to the user device, wherein the first direction and the second direction are different (see e.g. Fig. 6: 628, 654. See also para. 251)
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Miller, to have obtained the above. The motivation would be to take advantage of known hardware architecture to provide immersive augmented/virtual/mixed reality experiences and collect information about the users external environment. 


	Regarding claim 26:
Miller or Shivappa further teach: the user device of claim 21, further comprising one or more display output devices, wherein the one or more display output devices are configured to display one or more images (Miller, e.g. Figs. 3-6) (Shivappa, Fig. 4 and paras. 52-56).  
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of same, to have obtained the above. The motivation would be to take advantage of known hardware architecture to provide immersive augmented/virtual/mixed reality experiences. 


	Regarding claim 27:
Miller further teaches: the user device of claim 21, wherein the one or more sounds correspond to one or more audio descriptions of one or more objects in the environment proximate to the user device, one or more navigation instructions corresponding to the environment proximate to the user device, or combinations thereof (see e.g. paras. 151-159, sound data associated with virtual objects).  
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Miller, to have obtained the above. The motivation would be to provide enhanced virtual experience with its objects.   


	Regarding claim 28:
Shivappa further teaches the user device of claim 21, further comprising a headband coupled to the first housing and to the second housing, wherein the headband is configured to: position the first housing proximate to a first side of a head of a user associated with the user device; and position the second housing proximate to a second side of the head (see Fig. 4, user with headband coupled to housings). 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of same, to have obtained the above. The motivation would be to take advantage of known hardware architecture to provide immersive augmented/virtual/mixed reality experiences. 


	Regarding claim 31:
Miller further teaches: the user device of claim 21, wherein the interactive environment comprises an augmented reality (AR) environment, a mixed reality (MR) environment, or a virtual reality (VR) environment (see e.g. claims 1-5 and paras. 6-14).  
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of Miller, to have obtained the above. The motivation would be to facilitate interactive environments for users, which can be implemented over many different applications (Miller, paras. 2-3). 


	Regarding claim 36: see claim 25 and claim 27. 
	Claim 36 is a combination of claims 25 and 27. Thus, the same rationale for rejection applies. Modifying the applied references, to have included the features of claims 25 and 27 as a device, would have been obvious and predictable to one of ordinary skill in the art. See MPEP §2143(A).  
	The prior art included each element recited in claim 36, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 37: see claim 22. 
	These claims are similar. The same rationale for rejection applies. 

Regarding claim 38: see claim 23. 
	These claims are similar. The same rationale for rejection applies. 

	Regarding claim 39:  see claim 25. 
	These claims are similar. The same rationale for rejection applies. 


Regarding claim 40:  see claim 24 
Claim 40 corresponds to the features of claim 24.  Thus, the same rationale for rejection applies.  Modifying the device of claim 39 to have included the features of claim 40/claim 24, would have been obvious and predictable to one of ordinary skill in the art. See MPEP §2143(A).  
	The prior art included each element recited in claim 40, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references are relevant to methods/devices/systems for providing interactive environments. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613